On final hearing in a suit to validate Series B refunding bonds contemplated under Resolution No. 389 under date of February 17, 1941, of the City Council of the City of Delray Beach, Florida, a municipal corporation, in the sum of $352,350.00, the issuance of such bonds was by final decree of the circuit *Page 742 
court having jurisdiction thereof validated and confirmed.
There is no material difference between the factual conditions and the legal questions presented in this case and those which existed and were presented in the case of State v. City of Delray Beach, 140 Fla. 132, 191 So. 188. Therefore, the disposition of this case is ruled by our opinion and judgment in that case.
No reversible error being made to appear, the decree of validation is affirmed.
So ordered.
Affirmed.
BROWN, C. J., WHITFIELD and ADAMS, J. J., concur.